﻿Mr. President, I wish to congratulate you warmly on your election to your responsible office. I am pleased to greet you as the representative of an African country with which the German Democratic Republic maintains friendly relations.
95.	I wish you, Mr. President, and the Secretary- General success in your activities.
96.	The President of the thirty-eighth session of the General Assembly, Mr. Illueca, deserves our gratitude for his work.
97.	The German Democratic Republic congratulates Brunei Darussalam on its admission to membership of the United Nations.
98.	I must note with concern that a change for a healthier state of world affairs is not in sight. On the contrary, the danger of nuclear holocaust is greater than ever before. The arms race is assuming dimensions which exceed all previously known extremes. As recent developments show, the arms build-up is intended to extend even into outer space. Terms like "star wars" can give us only a vague idea of the threats to which mankind and the planet earth are exposed.
99.	This situation has come about neither suddenly nor unnoticed. It is the dire result of imperialist politics seeking military superiority and domination regardless of the cost. Nuclear war and nuclear blackmail are part and parcel of those politics.
100.	There was a straight line from the arms build-up decision taken by the North Atlantic Treaty Organization [NATO] in 1978 to the deployment of new nuclear first-strike weapons in Western Europe. The peoples have not forgotten that this fateful decision was taken in Washington at the same time when, here in New York, the General Assembly, in the Final Document of its Tenth Special Session, which was devoted to disarmament, expressed hopes for peace and a cessation of the arms race. From this rostrum, the socialist States—and definitely not they alone—cautioned against the ominous consequences of the arms build-up. They left no doubt that the stationing of United States intermediate-range missiles on Western European soil would inevitably change the situation in the world and entail a new round of the arms race, for that move was, in fact, the initial step towards a destruction of the approximate military balance existing between the Soviet Union and the United States, between the Warsaw Treaty Organization and NATO. It was bound to be clear to everyone that the socialist States could not tolerate that. For then part, they had to take adequate countermeasures in order to preserve the foundation on which peace rests in the nuclear age.
101.	It is primarily due to this strategic military equilibrium that Europe can now, for the first time in this century, look back to almost 40 years of peace. The history of the United Nations and preceding events show that attempts at military superiority, world-wide domination and diktat are bound to result in war. Anybody who negates this experience assumes a heavy responsibility and proves to be opposed to detente and peaceful coexistence.
102.	The repeated warnings of the socialist States have unfortunately proved to be justified. The deployment of first-strike nuclear weapons poisons the atmosphere for negotiations on the basic issues of international affairs, disarmament and arms limitation. The danger of war has increased, and it is accompanied by immeasurable political damage, because confidence cannot possibly grow in the shadow of nuclear missiles that are aimed at the Soviet Union and the other socialist States. A heavy strain is thus put on peaceful international co-operation, which was, in particular in the 1970s, so hopefully advanced and of real benefit to East and West.
103.	On the eve of the fortieth anniversary of victory in the anti-Fascist struggle for liberation, the peoples are hoping, first and foremost, that a nuclear catastrophe can be averted and peace in the world again be placed on a more secure foundation. The accumulation of ever more destructive types of weapons can and must be halted, and international developments must return to a state of tranquillity and predictability.
104.	Firm action to achieve this aim is expected from the United Nations, which undertook in its Charter to do everything "to save succeeding generations from the scourge of war".
105.	We share the view expressed by the Secretary- General that all States are obligated to co-operate when peace is in jeopardy. We also subscribe to his perception that the Charter of the United Nations is irreplaceable. Its principles are as valid as ever; they are and will remain mandatory norms of international life.
106.	When all States act in conformity with those principles, force and aggression can be removed from international affairs and conflicts between States resolved peacefully.
107.	As a representative of the German Democratic Republic, which on 7 October will celebrate the thirty-fifth anniversary of its foundation and which, like the United Nations, emerged as a result of the victory of the anti-Hitler coalition in the Second World War, I reaffirm on this occasion its commitment to the noble purposes of the United Nations. As it has done so far, the German Democratic Republic will employ and facilitate all possibilities to pursue international dialogue at this assembly of States and to contribute to effective steps in the effort to achieve a secure peace, arms limitation and disarmament.
108.	The dangerous evolution of the international situation can and must be checked. What is essential is the joint and determined action of all those interested in peace. As regards the position of the German Democratic Republic in this matter, the General Secretary of the Central Committee of the Socialist Unity Party of Germany and Chairman of the Council of State of the German Democratic Republic, Erich Honecker, stated when he recently met with representatives of the peace movement:
"In order to avoid a nuclear catastrophe we will join forces with all who are aware that there is no reasonable alternative to peaceful coexistence between States having different social systems. Anyone of sincere heart and goodwill who seeks feasible means to secure peace will always find the German Democratic Republic a reliable, constructive partner, whatever the ideological or political camp to which he or she owes allegiance." Should not all of those who are vested with responsibility let themselves be guided by such a principle?
109.	The history of two world wars tells us that we must fight the threat of war before the weapons speak. War must be checked before it breaks out.
110.	Arms build-up, territorial claims and chauvinism have always gone hand in hand when wars of aggression were being prepared. That is why we come out strongly against all revanchist and neo-Fascist tendencies wherever they appear, wherever they are tolerated or even encouraged. That is why any attack against the accords of the anti-Hitler coalition or the post-war order in Europe, that is, at the status quo, must be met with resolve, since any such attack is an attempt to revise the existing balance of forces, which has been the guarantor of peace.
111.	We want the provisions of the Helsinki Final Act to be strictly observed; their signature by the authorized representatives of the States participating in the Conference on Security and Co-operation in Europe about 10 years ago was a reaffirmation of the existing post-war order in Europe.
112.	With the same firmness, the German Democratic Republic speaks out against the cancellation of provisions which, in conformity with Allied post-war agreements, imposed arms restrictions on some countries.
113.	With the Political Declaration of the States Parties to the Warsaw Treaty, adopted at Prague on 5 January 1983, the joint statement of leading representatives of those States, issued in Moscow on 28 June 1983," and the Declaration of the member States of the Council for Mutual Economic Assistance, issued in June of this year, the socialist countries have presented a comprehensive programme for the restoration of a healthier international atmosphere. That programme respects equality and equal security, as well as the legitimate security interests of all parties, and is therefore a realistic basis for concerted action. It combines political steps, which are suited to create the necessary climate of confidence, with proposals for arms limitation and disarmament, which would restrict the material potential for military confrontation. Consequently, it is a programme of material and political guarantees of peace.
114.	The prevention of a nuclear inferno remains the key issue. The key itself is the renunciation of attempts to achieve military superiority, and this presupposes an immediate end to the deployment of new United States missiles on European soil and the dismantling of the systems already installed. That would make the countermeasures taken by the socialist countries superfluous; the way would be opened for the resumption of negotiations on ridding Europe of intermediate-range nuclear forces as well as operational tactical nuclear weapons.
115.	The recent Soviet proposals which Mr. Andrei A. Gromyko outlined last week before the Assembly not only confirm the Soviet Union's readiness for serious negotiations, but also contain an urgent call for the holding of such negotiations. Those proposals are fully supported by the German Democratic Republic. We are similarly convinced of the necessity and usefulness of political dialogue, particularly in times of tension and danger.
116.	Political dialogue can create confidence and in that way produce results to the extent that the parties mutually respect each other's legitimate security interests. Mere declarations of willingness to negotiate cannot calm the international situation. The desire for peace and willingness to disarm can be measured by concrete deeds. What is essential in this context is the will to take practical steps for the prevention of nuclear war.
117.	In this regard, an agreement on certain norms to govern relations between the nuclear-weapon States would be of particular importance. Such norms should include: first, a treaty obligation upon all nuclear-weapon States not to be the first to use nuclear weapons—a commitment the Soviet Union has been the first to undertake—because that would reduce the nuclear threat and pave the way to disarmament; secondly, a general and complete prohibition of nuclear-weapon tests, because that would restrain the development of new types of nuclear weapons; thirdly, an end to the qualitative arms race in the nuclear field and, especially, the prohibition of the neutron weapon, because that would put a stop to the nuclear arms build-up; fourthly, agreement on a programme for nuclear disarmament and proscription of aggressive doctrines of "limited" or "winnable" nuclear war, because that would point the way for joint steps to reduce the nuclear threat; and, fifthly, the conclusion finally, to complement these measures reducing the nuclear dangers, of a treaty on the mutual renunciation of the use of military force and on the maintenance of peaceful relations, which would be a true confidence-building measure.
118.	The establishment of nuclear-weapon-free zones or corridors would be of great importance. The German Democratic Republic reaffirms its offer to make its entire territory available for inclusion in such a zone, provided that the Federal Republic of Germany is prepared to do the same, in keeping with the principle of equality and equal security. The German Democratic Republic regards the Joint Declaration of six Heads of State or Government from four continents, issued on 22 May 1984, as a constructive move, because it is aimed at preventing nuclear war. Its insistence on a nuclear-arms freeze as an initial step towards a further reduction of the nuclear forces is dictated by reason.
119.	In the face of the incalculable risks that would arise from an extension of the arms race into outer space, the German Democratic Republic supports immediate action that would prevent the militarization of space and would place States under the obligation to use outer space exclusively for peaceful purposes, as suggested by the Soviet initiative.
120.	The elimination of chemical weapons is a task in which the German Democratic Republic is cooperating without reservation. This applies both to a world-wide ban and to supportive regional measures.
121.	Arms build-up policies place heavy strains on economic development in the world. Many States, especially the developing countries, have to pay. The high-interest policy of big business to finance immense military expenditures deprives the developing countries of thousands of millions practically overnight. It is only legitimate that resistance to that policy should be growing in all regions of the world, for the tremendous social problems such as backwardness, hunger, poverty and disease can be mitigated and finally eliminated only in a healthy international climate. The reduction of arms budgets is indispensable for that purpose. This is what the Warsaw Treaty States proposed in concrete terms in an appeal to the member States of NATO on 5 March 1984. We also hold that there is no obstacle that would prevent States which are not members of those military and political groupings from being parties to the proposed measures.
122.	The socialist countries are working for broad, mutually advantageous co-operation and calling for a normalization of international economic relations. They support the early commencement of global negotiations within the United Nations framework on the crucial international economic problems.
123.	In conformity with its foreign policy principles, the German Democratic Republic continues to assist developing countries as much as ever, even though it also has to carry great economic and political burdens because of the imperialist policies of threat and extortion and the continuing impact of crisis developments in the capitalist part of the world.
124.	Thanks to greater efforts by its working population, the German Democratic Republic even increased its assistance to developing countries by five per cent in 1983 alone. We strongly demand implementation of the principles contained in the Charter of Economic Rights and Duties of States and in the Declaration and the Programme of Action for the Establishment of a New International Economic Order. Though adopted 10 years ago, these documents are now more topical than ever.
125.	There is no reasonable alternative to the peaceful coexistence and co-operation of States on an equal footing, irrespective of their system of society, geographical position and territorial size. The German Democratic Republic calls for prudent action to remove acute sources of conflict scale down tensions and prevent the emergence of new conflicts. It rejects with the utmost firmness the imperialist policies consisting in direct and indirect interference and overt acts of aggression, such as are practised in particular against non-aligned nations in various regions. The German Democratic Republic strongly supports the proposal by the Soviet Union for the General Assembly to consider the "inadmissibility of the policy of State terrorism and any actions by States aimed at undermining the socio-political system in other sovereign States" as an important and urgent matter.
126.	The people of Grenada fell victim to naked aggression in 1983. Today they are subjected to brutal occupation and their social achievements are being destroyed.
127.	The undeclared war against Nicaragua is being carried on through massive political and military aid for the Somoza mercenaries and through secret-service operations. The mining of ports was condemned world-wide as a terrorist act of violence and a gross violation of democratic international law.
128.	The German Democratic Republic reaffirms its solidarity with the peoples of Central America. It supports Nicaragua's initiatives, as well as the efforts of the States of the Contadora Group to settle existing problems by peaceful means and without outside interference or even threat, on the basis of the Contadora Act on Peace and Co-operation in Central America.
129.	The subsisting volatile situation in the Middle East is giving all peoples cause for deep concern. Any comprehensive, just and hence durable solution of the Middle East conflict presupposes recognition of the rights of the peoples and States of that region, including the inalienable right of the Palestinian people to establish an independent State. Therefore, the German Democratic Republic urges the early convening of an international conference on the Middle East, with the participation of the PLO, the only legitimate representative of the Arab people of Palestine.
130.	The German Democratic Republic aligns itself with sorely afflicted Lebanon in its quest for sovereignty, independence, unity and territorial integrity.
131.	Israel must immediately withdraw from all the territories occupied since 1967. Hegemonist intervention in the region must be ended. Only in this way can peace, security and development be ensured.
132.	We support Cyprus in its struggle for national independence and for a peaceful, just and enduring solution to the Cyprus problem based on the relevant United Nations resolutions.
133.	The German Democratic Republic condemns the continuing aggressive policy pursued by the South African racist regime with the backing of other imperialist circles. The German Democratic Republic is aligned on the side of all independent African States and of the ANC and SWAPO in the battle against racism, racial discrimination and apartheid and to organize their own lives in peace, security and independence.
134.	We demand the settlement of the question of Namibia strictly on the basis of United Nations decisions in their entirety, including Security Council resolution 435 (1978). This resolution allows of no "ifs" and "buts'" and no linkage whatsoever.
135.	We sympathize with the efforts of the Democratic Republic of Afghanistan to find a political solution to the situation in the region, but such a solution requires first of all an immediate end to the policy of interference in Afghan affairs which imperialist forces have been pursuing and to the warlike action which they have been instigating and directing against the Afghan people.
136.	The German Democratic Republic supports the endeavour of the Indo-Chinese States to establish lasting peace and stability in South-East Asia through dialogue and co-operation among all countries of the region, to reject any external interference and to concentrate all resources on resolving the urgent problems of their countries, as stated again at the Conference of Foreign Ministers held in Vientiane last July. The efforts made by the Lao People's Democratic Republic to achieve a peaceful settlement of the situation at the Lao-Thai border deserve United Nations support.
137.	The German Democratic Republic continues to support all efforts to convert the Indian Ocean region into a zone of peace. The Conference on the Indian Ocean to be held for this purpose must no longer be delayed.
138.	We regard as fully legitimate the insistence of the Democratic People's Republic of Korea on the withdrawal of United States troops from South Korea and its efforts to bring about the peaceful and democratic unification of the country without interference from outside. The same holds good for the proposal to hold negotiations between the Democratic People's Republic of Korea, the United States and South Korea with a view to converting the Armistice Agreement of 1953 into a peace treaty between the Democratic People's Republic of Korea and the United States and achieving a declaration of non- aggression by the Democratic People's Republic of Korea and South Korea.
139.	Both the precarious international situation and the forthcoming fortieth anniversary of the victory over fascism should give all States Members of the United Nations cause for redoubling their efforts to strengthen international security.
140.	The people of the German Democratic Republic, who live at the dividing line between the two biggest military coalitions and know the meaning of war from their own painful historical experience, have a vital interest in the achievement of that objective.
141.	Having risen from the ruins of the Second World War, the German Democratic Republic has grown since its inception 35 years ago to become a State of high political stability and great economic, scientific and cultural achievements. Neither the peaceful construction work of our own people nor that of other peoples must be allowed to be destroyed in a world-wide nuclear conflagration. Hence, the preservation of peace remains the overriding concern of the socialist German State. It is therefore the central issue of our relationship with the Federal Republic of Germany. Over the past three and a half decades, it has been the socialist State's peace policy and stability that have proved to be an important factor in ensuring that movements towards detente in Europe and to living together in peace have originated on German soil.
142.	It is only natural that we—and not only we— are worried when those in certain quarters, in spite of accepted obligations of international law, question the results of the Second World War and, in the up current created by the deployment of United States first-strike weapons, harp increasingly on an allegedly open German question and talk of "reunification".
143.	To make it perfectly clear, let me say that there is nothing open, nor can there be "reunification". The people of the German Democratic Republic have irrevocably opted for socialism. The socialist German Democratic Republic and the capitalist Federal Republic of Germany—which furthermore belong to opposite military alliances—cannot be merged, let alone reunited. It is as impossible as bringing together fire and water. Between the two States there can be relations only on the basis of international law and of peaceful coexistence. There is no peaceful alternative,
144.	This is why we fully understand those politicians who orient themselves on facts established by treaties and are worried about and warn against action to the contrary.
145.	True service to the cause of peace resides in helping ensure that the situation that existed before the deployment of nuclear first-strike weapons in Western Europe is restored; that the series of European treaties—the Final Act of Helsinki, the treaties of Moscow, Warsaw, Prague and Berlin, and the Quadripartite Agreement—are strictly observed and revitalized; and that post-war realities in Europe are, as a matter of course, made the basis for all action. Merely to call into question the relevant agreements would be to risk war.
146.	The United Nations has proclaimed 1986 the International Year of Peace. Let us, the Member States, begin now to create the best conditions for making it indeed the beginning of a turn towards lasting peace the world over. The German Democratic Republic pledges its active co-operation in that endeavour.
